Order reversed, without costs, custody of children awarded to appellant, and case remitted to Family Court to determine the question of visitation rights in accordance with the following Memorandum: The interests of the children, which are paramount, will be best served by their living with the mother. She has remarried and can better provide for the daily needs of Carol, age 10 and Kristen, age 7. The father keeps house alone and is away at work all day. The mother .is awarded custody with visitation rights to the father to be determined by Family Court. All concur, Del Veechio, J., not participating. (Appeal from order of Onondaga Family Court in custody proceeding.) Present — ■ Goldman, P. J., Del Veechio, Gabrielli, Moule and Bastow, JJ.